Citation Nr: 0520382	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who had active service from June 
1976 to November 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In May 2005, the 
veteran appeared for a videoconference hearing before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.

At the May 2005 videoconference hearing, the veteran 
testified that his right knee and low back symptoms had 
increased in severity.  Accordingly, a VA examination is 
needed to determine the current severity of the service-
connected right knee and low back disabilities.  He also 
testified, regarding his right knee disability, that he was 
being treated by a private physician (with injections in the 
knee within the past two or three weeks).  The most recent 
records from this physician (Dr. Bustamante) associated with 
the claims file are dated in August 2003.  The veteran also 
indicated that right knee instability had increased since his 
September 2004 VA examination.  Regarding the low back 
disability, the veteran testified that he was being treated 
by a private chiropractor, Dr. Fukuda, and also by Dr. 
Bustamante and that he had radiating pain about 3 or 4 times 
a week, as well as daily spasms.  He also indicated that he 
had been afforded magnetic resonance imaging (MRI) studies in 
December 2004.  The records of the private treatment reported 
may contain information critical to the matters at hand, and 
if available, must be secured.  

Furthermore, a supplemental statement of the case (SSOC) was 
not issued subsequent to the September 2004 VA examination.  
According to pertinent regulatory criteria, a SSOC, so 
identified, will be issued to an appellant (and his or her 
representative) following receipt of additional pertinent 
evidence after a SOC or the most recent SSOC has been issued 
and before the appeal is certified and transferred to the 
Board.  38 C.F.R. § 19.31.  As these matters are being 
remanded for additional development, to be followed by the 
issuance of a SSOC, the non-issuance of a SSOC after the 
September 2004 VA examination will be corrected by the 
actions ordered below.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  With the veteran's cooperation, the 
RO obtain for the record copies of the 
complete records of treatment he received 
for his right knee and low back from Drs. 
Bustamante (from August 2003 to the 
present) and Dr. Fukuda, and the report 
of the December 2004 MRI.  (If the 
veteran has such report, he should submit 
it for the record.)  If any of these 
records cannot be obtained, the attempts 
to obtain them should be documented for 
the record.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of his service-
connected right knee and low back 
disorders.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should ascertain active and passive 
ranges of motion, and also determine 
whether the knee exhibits weakened 
movement, excess fatigability, or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion due to such factors.  The 
examiner should express an opinion as to 
the degree to which pain would further 
limit functional ability during flare-ups 
or on use.  The examiner should indicate 
whether the knee brace the veteran was 
issued was for instability.  If recurrent 
subluxation or lateral instability is 
noted, the examiner should characterize 
the degree of such impairment as slight, 
moderate, or severe.  

As to the low back disability, any 
indicated studies, specifically including 
ranges of motion, should be completed.  
The examiner should be provided copies of 
the criteria for rating low back 
disability and disc disease that were in 
effect prior to September 2002, those 
that took effect in September 2002, and 
those effective from September 2003, and 
the findings reported must be 
sufficiently detailed to allow for 
consideration under all these criteria.  
The examiner should express an opinion as 
to whether there would be additional 
limits on function with repeated use or 
during flare-ups.  The examiner should 
ascertain the frequency and duration of 
any incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician).  If in the opinion of 
the examiner a neurological consult is 
indicated, such should be arranged.  

The examination report must include an 
explanation of the rationale for a 
opinions given.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purposes of this remand are to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


